  Case 18-01567        Doc 34    Filed 04/30/20 Entered 04/30/20 11:13:53           Desc Main
                                  Document     Page 1 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                           Case No. 18-01567

 Joe A Webber
                                                  Chapter 13

 Debtor                                           Hon. Judge Donald R. Cassling

  NOTICE OF MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER
  FOR CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., CSMC
   MORTGAGE-BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-3, U.S.
 BANK NATIONAL ASSOCIATION, AS TRUSTEE TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
          IL 60090

          Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

VIA U.S. MAIL:

          Joe A Webber, Debtor, 22942 Lakeshore Dr., Richton Park, IL 60471

PLEASE TAKE NOTICE that on April 24, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of Specialized Loan Servicing, LLC as servicer
for Credit Suisse First Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through
Certificates, Series 2006-3, U.S. Bank National Association, as Trustee to Modify Automatic Stay,
a copy of which is hereto attached.

Please take notice that on May 1 4, 202 0 at 9: 30 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Donald R Cassling, in Dirksen United States
Courthouse, 219 South Dearborn Street, Chicago, IL 60604, and then and there present the
attached Motion of Specialized Loan Servicing, LLC as servicer for Credit Suisse First
Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates,
Series 2006-3, U.S. Bank National Association, as Trustee to Modify Automatic Stay,
which has been
  Case 18-01567       Doc 34      Filed 04/30/20 Entered 04/30/20 11:13:53             Desc Main
                                   Document     Page 2 of 10


electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern District
of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.


 Dated: April 24, 2020                              Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Movant

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on April 24,
2020, before the hour of 5:00 p.m.


                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Attorney for Movant
  Case 18-01567         Doc 34    Filed 04/30/20 Entered 04/30/20 11:13:53          Desc Main
                                   Document     Page 3 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                            Case No. 18-01567

 Joe A Webber
                                                   Chapter 13

 Debtor                                            Hon. Judge Donald R. Cassling

MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER FOR CREDIT
 SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., CSMC MORTGAGE-
BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-3, U.S. BANK NATIONAL
           ASSOCIATION, AS TRUSTEE FOR RELIEF FROM STAY

          NOW COMES Specialized Loan Servicing, LLC as servicer for Credit Suisse First

Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series

2006-3, U.S. Bank National Association, as Trustee (hereinafter, “Movant”), a secured creditor

herein, by and through its attorneys, the law firm of Sottile & Barile, LLC, moves this

Honorable Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the

automatic stay and in support thereof states as follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On November 23, 2005, the Debtor did execute a certain Note in the amount of

             $128,000.00 (Exhibit A), secured by a Mortgage on the property commonly known

             as 22942 SOUTH LAKESHORE DRIVE, RICHTON PARK, IL 60471 (Exhibit B).

          3. On April 12, 2012, the Debtor entered into a Loan Modification Agreement effective

             May 1, 2012 (Exhibit C).
Case 18-01567     Doc 34     Filed 04/30/20 Entered 04/30/20 11:13:53            Desc Main
                              Document     Page 4 of 10


    4. Enforcement of Movant’s security interest has been stayed automatically by

       operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtor’s filing of this

       petition on January 19, 2018.

    5. The Debtor’s Modified Chapter 13 Plan was confirmed on March 8, 2018. Section C

       of the Modified Plan provides for the Debtor to make current monthly mortgage

       payments directly to Movant. Section E (5) of the Modified Plan provides for

       Movant to receive monthly disbursements from the Chapter 13 Trustee to cure the

       pre-petition arrearage claim.

    6. As of April 22, 2020, there remains due and owing on the Note and Mortgage

       referenced in paragraph two hereof, the unpaid principal balance of $108,782.60.

    7. The Debtor is delinquent on post-petition mortgage payments to Movant. As of

       February 1, 2020, the default was $2,865.62.

    8. Continuation of the automatic stay will cause irreparable harm to Movant and will

       deprive it of the adequate protection to which it is entitled.

    9. Specialized Loan Servicing LLC services the loan on the Property referenced in this

       Motion. In the event the automatic stay in this case is modified, this case dismisses,

       and/or the Debtor obtains a discharge and a foreclosure action is commenced on the

       mortgaged property, the foreclosure will be conducted in the name of Movant or

       Movant’s successor or assignee. Movant, directly or through an agent, has

       possession of the Note. The Note is either made payable to Movant or has been duly

       endorsed. Movant is the original mortgagee or beneficiary or the assignee of the

       Mortgage/Deed of Trust.
  Case 18-01567         Doc 34   Filed 04/30/20 Entered 04/30/20 11:13:53             Desc Main
                                  Document     Page 5 of 10


       10. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

           in granting this motion, and Movant requests this Court so order.

WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d)

modifying the automatic stay as to Movant, and for such other and further relief as this Court may

deem just and proper.

 Dated: April 24, 2020                             Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
  Case 18-01567        Doc 34    Filed 04/30/20 Entered 04/30/20 11:13:53           Desc Main
                                  Document     Page 6 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                           Case No. 18-01567

 Joe A Webber
                                                  Chapter 13

 Debtor                                           Hon. Judge Donald R. Cassling

  NOTICE OF MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER
  FOR CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., CSMC
   MORTGAGE-BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-3, U.S.
 BANK NATIONAL ASSOCIATION, AS TRUSTEE TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
          IL 60090

          Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

VIA U.S. MAIL:

          Joe A Webber, Debtor, 22942 Lakeshore Dr., Richton Park, IL 60471

PLEASE TAKE NOTICE that on April 30, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of Specialized Loan Servicing, LLC as servicer
for Credit Suisse First Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through
Certificates, Series 2006-3, U.S. Bank National Association, as Trustee to Modify Automatic Stay,
a copy of which is hereto attached.

Please take notice that on May 1 4, 202 0 at 9: 30 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Donald R Cassling, in Dirksen United States
Courthouse, 219 South Dearborn Street, Chicago, IL 60604, and then and there present the
attached Motion of Specialized Loan Servicing, LLC as servicer for Credit Suisse First
Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates,
Series 2006-3, U.S. Bank National Association, as Trustee to Modify Automatic Stay,
which has been
  Case 18-01567       Doc 34      Filed 04/30/20 Entered 04/30/20 11:13:53             Desc Main
                                   Document     Page 7 of 10


electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern District
of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.


 Dated: April 30, 2020                              Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Movant

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on April 30,
2020, before the hour of 5:00 p.m.


                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Attorney for Movant
  Case 18-01567         Doc 34    Filed 04/30/20 Entered 04/30/20 11:13:53          Desc Main
                                   Document     Page 8 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION

 In Re:                                            Case No. 18-01567

 Joe A Webber
                                                   Chapter 13

 Debtor                                            Hon. Judge Donald R. Cassling

MOTION OF SPECIALIZED LOAN SERVICING, LLC AS SERVICER FOR CREDIT
 SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., CSMC MORTGAGE-
BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-3, U.S. BANK NATIONAL
           ASSOCIATION, AS TRUSTEE FOR RELIEF FROM STAY

          NOW COMES Specialized Loan Servicing, LLC as servicer for Credit Suisse First

Boston Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series

2006-3, U.S. Bank National Association, as Trustee (hereinafter, “Movant”), a secured creditor

herein, by and through its attorneys, the law firm of Sottile & Barile, LLC, moves this

Honorable Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the

automatic stay and in support thereof states as follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On November 23, 2005, the Debtor did execute a certain Note in the amount of

             $128,000.00 (Exhibit A), secured by a Mortgage on the property commonly known

             as 22942 SOUTH LAKESHORE DRIVE, RICHTON PARK, IL 60471 (Exhibit B).

          3. On April 12, 2012, the Debtor entered into a Loan Modification Agreement effective

             May 1, 2012 (Exhibit C).
Case 18-01567     Doc 34     Filed 04/30/20 Entered 04/30/20 11:13:53            Desc Main
                              Document     Page 9 of 10


    4. Enforcement of Movant’s security interest has been stayed automatically by

       operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtor’s filing of this

       petition on January 19, 2018.

    5. The Debtor’s Modified Chapter 13 Plan was confirmed on March 8, 2018. Section C

       of the Modified Plan provides for the Debtor to make current monthly mortgage

       payments directly to Movant. Section E (5) of the Modified Plan provides for

       Movant to receive monthly disbursements from the Chapter 13 Trustee to cure the

       pre-petition arrearage claim.

    6. As of April 22, 2020, there remains due and owing on the Note and Mortgage

       referenced in paragraph two hereof, the unpaid principal balance of $108,782.60.

    7. The Debtor is delinquent on post-petition mortgage payments to Movant. As of

       February 1, 2020, the default was $2,865.62.

    8. Continuation of the automatic stay will cause irreparable harm to Movant and will

       deprive it of the adequate protection to which it is entitled.

    9. Specialized Loan Servicing LLC services the loan on the Property referenced in this

       Motion. In the event the automatic stay in this case is modified, this case dismisses,

       and/or the Debtor obtains a discharge and a foreclosure action is commenced on the

       mortgaged property, the foreclosure will be conducted in the name of Movant or

       Movant’s successor or assignee. Movant, directly or through an agent, has

       possession of the Note. The Note is either made payable to Movant or has been duly

       endorsed. Movant is the original mortgagee or beneficiary or the assignee of the

       Mortgage/Deed of Trust.
  Case 18-01567         Doc 34   Filed 04/30/20 Entered 04/30/20 11:13:53             Desc Main
                                  Document     Page 10 of 10


       10. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

           in granting this motion, and Movant requests this Court so order.

WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d)

modifying the automatic stay as to Movant, and for such other and further relief as this Court may

deem just and proper.

 Dated: April 30, 2020                             Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
